Citation Nr: 9917702	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by episodes of dizziness and vertigo, to 
include as secondary to the service connected defective 
hearing of the left ear.

2.  Entitlement to an increased disability evaluation for 
defective hearing of the left ear, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability evaluation for the 
residuals of fracture of the right 5th metacarpal, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The veteran had active service from January 1977 to 
September 1979. 

In a July 1996 VA form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested an appeal hearing before a 
traveling member of the Board.  However, in correspondence 
dated April 1999, he indicated that he no longer wished to 
have a hearing before a member of the Board; no further 
requests for hearings have been made by the veteran.  
Therefore, pursuant to 38 C.F.R. § 20.704(d),(e) (1998), the 
veteran's July 1996 hearing request is considered withdrawn.


FINDINGS OF FACT

1.  There is competent medical evidence that indicates the 
veteran's episodes of dizziness and vertigo are related to 
his period of service.

2.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

3.  The veteran currently has level XI hearing impairment in 
the left ear as demonstrated by the September 1996 VA 
audiological examination; service connection is in effect for 
hearing loss of the left ear only.  

4.  Total deafness in both the nonservice-connected right ear 
and the service-connected left ear is not demonstrated. 

5.  The limitation of motion of the veteran's fifth finger of 
his right (major) hand is not analogous unfavorable 
ankylosis.


CONCLUSIONS OF LAW

1.  The veteran's disorder characterized by episodes of 
dizziness and vertigo was incurred during his active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for defective hearing of the left ear have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.85, 4.87, Diagnostic Code (DC) 6101 (1998).

3.  The schedular criteria for an evaluation in excess of 10 
percent for the residuals of fracture of the right 5th 
metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5223 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran's claim of service 
connection for a disorder characterized by episodes of 
dizziness and vertigo is not implausible when his contentions 
and the evidence of record are viewed in the light most 
favorable to the claim.  Additionally, his claims that his 
service-connected conditions have become more severe are well 
grounded as he asserts that higher ratings are justified due 
to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that 
sufficient relevant facts have been properly and sufficiently 
developed, and thus, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991). 

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, disabilities which are found to be proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1998).  
As well, pursuant to Section 1110 and Section 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); See 
also, Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran contends that his disorder 
characterized by episodes of dizziness and vertigo is related 
to his in-service acoustic trauma and/or related to his 
service connected defective hearing of the left ear.  In this 
regard, the Board notes that the veteran's service medical 
records indicate that he presented evidence of profound 
unilateral hearing loss of the left ear, as a result of which 
he is currently service connected for defective hearing of 
the left ear.  Additionally, the service medical records show 
the veteran was treated on several occasions during his 
service for diarrhea, vomiting and stomach upset. 

As to the post-service medical evidence, the record incudes 
medical records from the Indianapolis VA Medical Center 
(VAMC) dated from January 1996 to September 1997 which 
describe the treatment the veteran received for his 
symptomatology characterized by dizziness and vertigo.  
Specifically, the Board notes these records include notations 
dated February 1997 indicating that it is unknown whether the 
veteran's vertigo is due to his in-service acoustic trauma; 
however, that his vertigo was not secondary to his hearing 
loss itself.  In addition, the record includes a February 
1996 radiology report which notes the veteran underwent a 
Magnetic Resonance Imaging evaluation (MRI) of the head and 
internal auditory canals with gadolinium and which showed he 
had internal auditory canals and intracranial structures 
within normal limits.  And, a March 1996 VA examination 
report indicates he had vertiginous episodes with a tendency 
of falling to the right and with the room spinning around, as 
well as that he was taking Valium for his symptomatology; the 
veteran's differential diagnosis was broad, including inner 
ear problems such as Meniere's disease, other vestibuopathies 
and/or viral infections of the inner ear, and a possible a 
seizure disorder.

In a July 1996 statement, Timothy J. Kelly, M.D., describes 
that the veteran complained of chronic unsteady feeling with 
episodic fluctuating periods of vertigo, nausea and emesis, 
as well as of a pressure sensation in the left ear.  Dr. 
Kelly further states that it was his impression that the 
veteran's symptoms appeared to be related to his previous 
acoustic trauma, and could be post traumatic or of concussive 
etiology, and/or could be related to an old fistula which 
subsequently healed but left him with a "dead" ear and with 
vestibular dysfunction.  Moreover, in a February 1997 
statement, Robert J. Schrimpf, M.D., indicates that the 
veteran had a history of having an explosion go off near his 
left ear, and that immediately after this explosion he 
reported loss of hearing and feeling dizzy, symptoms which 
have stayed with him ever since this incident.  More 
importantly, Dr. Schrimpf notes that the veteran's balance 
and hearing problems are both the result of this explosive 
phenomena. 

In a March 1997 statement, Anthony D. Sanders, M.D., notes 
the veteran's disequilibrium essentially dates back to 1978, 
when he was exposed to a diesel engine explosion which caused 
him to suffer complete left hearing loss and to have 
dizziness since that time.  Dr. Sanders further notes that, 
given the veteran's history of disequilibrium secondary to 
his post-traumatic vestibular damage, the veteran should 
undergo a neuro-otology evaluation.  Lastly, a May 1997 VA 
examination report reveals the veteran's clinical symptoms 
are of Meniere's disease and that the etiology and cause of 
Meniere's disease is unknown and could not be one hundred 
percent confirmed, but that the veteran's symptomatology 
could be aggravated by noise exposure, although this could 
not be confirmed either.

After a review of the evidence of record, the Board finds the 
veteran has submitted evidence showing that his current 
disorder characterized by episodes of dizziness and vertigo 
is related to his period of service.  Specifically, the Board 
finds that the July 1996 statement by Dr. Kelly and the 
February 1997 statement by Dr. Schrimpf, as discussed above, 
provide medical evidence tending to link the veteran's 
symptomatology to his in-service acoustic trauma.  
Furthermore, the evidence shows the veteran's symptomatology 
has been continuous since his discharge from service.  See 
38 C.F.R. § 3.303(b) (1998);  Savage v. Gober, 10 Vet. App. 
488 (1997).  As such, the veteran has shown he is entitled to 
service connection for a disorder characterized by episodes 
of dizziness and vertigo, and thus, service connection is 
granted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3.303.

II.  Increased Disability Evaluations.

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
if two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Moreover, with respect to a disability of the musculoskeletal 
system, the Board notes that such disability is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy.  See 38 C.F.R. § 4.40.  Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

A.  Defective hearing of the left ear.

Specific to hearing loss disabilities, evaluations of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (1998).  The assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Governing VA legal criteria provide that where service 
connection has been granted for defective hearing involving 
only one ear, and total deafness is present in the other ear 
as a result of nonservice-connected disability not the result 
of the veteran's own willful misconduct, a compensable 
evaluation is possible.  38 U.S.C.A. § 1160(a) (West 1991).  
In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 and 6101 (1998).  Thus, for purposes of 
evaluation, a nonservice-connected ear will be treated as 
service connected only when there is total deafness in that 
nonservice-connected ear.  38 C.F.R. § 3.383(a)(3) (1998).  
Otherwise, the nonservice-connected ear shall be assigned a 
level I for rating purposes.

In this case, in a February 1981 rating decision, the veteran 
was granted service connection and a 10 percent disability 
evaluation for defective hearing in the left ear effective 
September 1979 under Diagnostic Code 6282.  Subsequently, in 
a December 1997 rating decision, the veteran's disability was 
re-evaluated under Diagnostic Code 6101.  At present, the 
veteran is seeking an evaluation in excess of 10 percent for 
his defective hearing of the left ear. 

With respect to the evidence of record, medical records from 
the Indianapolis VAMC dated from January 1996 to September 
1997 contain a January 1996 audiological evaluation report 
revealing the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
35
LEFT
110
120
120
120
120

Additionally, the records include a September 1996 
audiological evaluation report which notes the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
25
30
LEFT
110
110
110
--
110

Finally, the record includes a September 1996 VA audiological 
examination report indicating the veteran had right ear mild 
to moderate sensori-neural hearing loss from 250 to 8000 
Hertz with excellent speech discrimination scores, and left 
ear profound sensori-neural hearing loss from 250 to 8000 
Hertz with quite poor speech discrimination scores.  
Specifically, the audiological evaluation revealed the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
25
30
LEFT
105
105
105
105
105

Pure tone threshold levels averaged 25 decibels for the right 
ear and 105 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 0 percent in the left ear.  Inasmuch as 
service connection is in effect for only left ear hearing 
loss, and the evidence does not indicate that the veteran has 
total deafness in both ears, the right ear is taken to be 
normal for rating purposes, as described above.  Thus, for 
purposes of rating the veteran's service-connected left ear 
hearing loss, a numeric designation of level I hearing is 
assigned to the nonservice-connected right ear.  An 
application of the rating criteria to these findings results 
in the assignment of a numeric designation of level XI 
hearing in the left ear which translates to a 10 percent 
schedular evaluation for the veteran's service-connected 
defective hearing of the left ear.

The Board acknowledges the veteran's various statements in 
support of his claim.  However, the Board notes that 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. at 349.  And, 
after a review of the evidence, the Board finds that such 
mechanical application establishes that the preponderance of 
the evidence is against an award of a disability evaluation 
in excess of 10 percent for the veteran's defective hearing 
of the left, under Diagnostic Code 6101.  Therefore, the 
veteran's claim for an increased disability evaluation for 
his left ear disability is denied. 

B.  Residuals of Fracture of the Right 5th Metacarpal

As a preliminary matter, the Board notes that in a February 
1981 rating decision, the veteran was awarded service 
connection and a 10 percent disability evaluation for the 
residuals of a right hand injury with fracture of the 5th 
metacarpal, under Diagnostic Code 5309, effective September 
1979.  And, in a December 1990 decision, the Board declined 
to award a disability evaluation in excess of 10 percent for 
the veteran's right hand disability.  Subsequently, in a May 
1996 rating decision, the veteran's disability was 
recharacterized as the residuals of fracture of the right 4th 
and 5th metacarpals, under Diagnostic Code 5223.

In an August 1997 rating decision, however, the RO proposed 
severance of the award of service connection for the right 
4th metacarpal on the grounds that the May 1996 rating 
decision erroneously included such metacarpal.  And, in a 
December 1997 rating decision, the RO severed such award.  At 
present, the veteran's disability is characterized as the 
residuals of fracture of the right 5th metacarpal (dominant 
hand), currently evaluated as 10 percent disabling under 
Diagnostic Code 5223 effective September 1979.  In this 
regard, the Board finds that, as the December 1997 severance 
did not change the disability evaluation assigned to the 
veteran's right hand, which was continued as 10 percent 
disabling, and as a VA form 9 (Appeal to Board of Veterans' 
Appeals) with respect to the severance issue is not of 
record, the severance issue is not ready for appellate 
review.  As such, at this time the Board will only address 
the issue of entitlement to an increased disability 
evaluation for the residuals of fracture of the right 5th 
metacarpal.

With respect to the applicable law, Diagnostic Code 5223 
takes into account the limitation of motion of the fourth and 
fifth fingers of his right (major) hand as analogous to 
favorable ankylosis.  Favorable ankylosis is considered to 
exist when the ankylosis does not prevent flexion of the 
fingers to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm, and the veteran's current level 
of disability due to favorable ankylosis of the 
aforementioned fingers of his left (minor) hand warrants a 10 
percent evaluation, which is the maximum allowable evaluation 
in the schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5223 (1998).  A higher, 20 percent evaluation, could be 
assigned under Diagnostic Code 5219 for unfavorable ankylosis 
of two fingers of one hand, defined as flexion of tips to 
within 2 inches (5.1 cms.) of median transverse fold of the 
palm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5219 (1998).

With respect to the evidence of record, medical records from 
the East Side Rheumatology, Inc., dated from July 1993 to 
February 1994 contain July 1993 notations indicating that, 
upon his discharge from service, the veteran worked as an 
autobody repair person, but that he had to leave that job 
because the increased use of his hand led to his inability to 
fully perform the job.  On examination, he reported numbness 
and tingling in both hands, and diffuse tenderness of the 
right 5th finger.  He was diagnosed with bilateral carpal 
tunnel syndrome, and status post injury with deformity of the 
right hand.

An April 1994 VA radiology report reveals evidence of a 
healed fracture of the 5th metacarpal with well corticated 
density adjacent to the head of the 4th metacarpal.  In 
addition, a March 1996 VA examination report shows the 
veteran was able to make a fist, with the exception of about 
15 degrees of rotational abnormality of the 5th digit which 
overlapped the 4th digit; and his 5th digit had 0 to 70 
degrees of flexion of the distal interphalangeal (DIP) joint, 
0 to 100 degrees of flexion of the proximal interphalangeal 
(PIP) joint, 40 degrees of hyperextension and 100 degrees of 
flexion of the metacarpophalangeal (MCP) joint, and 10-15 
degrees of flexion and malunion of the 5th metacarpal.  He 
was able to bring the fingertip of the thumb to each digit.  
Additionally, the examiner noted that, as supported by 
medical literature, somewhere between 70 and 80 degrees of 
malunion of the 5th metacarpal should provide no functional 
deficit.

Finally, a September 1996 VA examination report shows that 
the veteran complained of right hand pain at all times and 
being unable to work due to this pain.  Upon examination, he 
was able to make a right fist with the 2nd and 3rd rays, but 
not with the 4th and 5th; had right hand motion which appeared 
to be lacking at the metacarpal phalangeal joint; had range 
of motion in the DIP and PIP joints of the 2nd, 3rd, 4th and 5th 
digits of 0 to 60 degrees and 0 to 90 degrees, respectively; 
and had active motion in the 4th and 5th digits of 0 to 70 
degrees, and passive dorsiflexion and flexion of the right 
5th MCP joint to 20 and 90 degrees, respectively.

After a review of the medical evidence, it is the Board's 
conclusion that the limitation of motion of the veteran's 
fifth finger of his right (dominant/major) hand is analogous 
to favorable ankylosis.  Favorable ankylosis is considered to 
be in existence when the ankylosis does not prevent flexion 
of the fingers to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm.  Given the motion and 
grip strength reported in the right hand the Board concludes 
that the veteran's disability is not analogous to unfavorable 
ankylosis.  As such, the Board finds that a 10 percent 
disability evaluation for the veteran's residuals of fracture 
of the right 5th metacarpal under Diagnostic Code 5223 is 
appropriate. 

In arriving at this conclusion, the Board considered 38 
C.F.R. §§ 4.40 and 4.45, which discuss factors such as 
functional loss due to pain or weakness, excess fatigability, 
incoordination, pain on movement, and instability, see also 
DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995), and the 
Board finds that the veteran's current award of a 10 percent 
disability evaluation provides for the veteran's painful 
motion and/or weakened movements.  Thus, as the evidence does 
not show the veteran suffers from additional functional loss 
due to pain or weakness, a disability evaluation in excess of 
10 percent is not warranted under 38 C.F.R. § 4.40, 4.45, 
4.59, and DeLuca v Brown, 8 Vet. App. 202 (1995). 

C.  Conclusion.

In arriving at these conclusions, the Board has considered 
38 U.S.C.A. § 5107(b).  Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been also 
considered as required by the holding of the United States 
Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  However, in the instant case the 
Board finds that the veteran has not shown that his 
disabilities have actually caused him marked interference 
with employment, the need for frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for a disorder characterized by episodes 
of dizziness and vertigo is granted.

An evaluation in excess of 10 percent for defective hearing 
of the left ear is denied. 

An evaluation in excess of 10 percent for the residuals of 
fracture of the right 5th metacarpal is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

